THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

STOCK OPTION AND SUBSCRIPTION AGREEMENT

THIS STOCK OPTION AND SUBSCRIPTION AGREEMENT is entered into as of the 1st day
of June 2005 (the "Date of Grant").

BETWEEN:

XTEN NETWORKS, INC. (the "Company"), who has a business address at 8th Floor,
100 West Pender Street, Vancouver, British Columbia, Canada V6B1R8.

AND:

DONOVAN JONES having an address for notice at 3124 Tide Place, Coquitlam,
British Columbia, Canada V3C2G7.

RECITALS

WHEREAS:

A.                     The Board of Directors of the Company (the "Board") has
approved and adopted the 2004 Stock Option Plan (the "Plan"), pursuant to which
the Board is authorized to grant to employees and other selected persons stock
options to purchase common shares, without par value, of the Company (the
"Common Stock"); and

B.                     The Board has authorized the grant to the Optionee of
options to purchase a total of 500,000 shares of Common Stock (the "Options").

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of other good and
valuable consideration and the sum of One ($1.00) Dollar now paid by the
Optionee to the Company (the receipt and sufficiency whereof is hereby
acknowledged), it is hereby agreed by and between the parties as follows:

1.1        

 


--------------------------------------------------------------------------------



2

 

 

In this Agreement, the following terms shall have the following meanings:

(a)

"Exercise Payment" means the amount of money equal to the Exercise Price
multiplied by the number of Optioned Shares specified in the Notice of Exercise;

(b)

"Exercise Price" means US$0.72;

 

(c)

"Expiry Date" means June 1, 2010;

 

(d)

"Notice of Exercise" means a notice in writing addressed to the Company at its
address first recited (or such other address of the Company as may from time to
time be notified to the Optionee in writing), substantially in the form attached
as Exhibit "A" hereto, which notice shall specify therein the number of Optioned
Shares in respect of which the Option is being exercised;

(e)

"Option" means the irrevocable right and option to purchase, from time to time,
all, or any part of the Optioned Shares granted to the Optionee by the Company
pursuant to Section 1.3 of this Agreement;

(f)

"Optioned Shares" means the common shares of the Company, subject to the Option;

 

(g)

"Securities" means, collectively, the Option and the Optioned Shares;

 

(h)

"Shareholders" means holders of record of the Shares;

 

(i)

"Shares" means the common shares in the capital stock of the Company;

 

(j)

"U.S. Person" shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States; and

 

(k)

"Vested Options" means the Options that have vested in accordance with both
Section 1.4 and 1.5 of this Agreement.

 

1.2                    Capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Plan.

1.3                    The Company agrees to offer to the Optionee the option to
purchase, upon the terms and conditions set forth herein and in the Plan,, the
Option to purchase a total of five hundred thousand (500,000) Optioned Shares at
the Exercise Price.

1.4                    Subject to Section 1.5 of this Agreement, the Options may
be exercised after vesting and only in accordance with the following schedule:

(a)

on the first anniversary of the Date of Grant, the Option shall vest with
respect to one-fourth (25%) of the Common Stock to which it pertains; and

(b)

commencing on the date which is thirteen (13) months after the Date of Grant,
the Option shall vest with respect to one-thirty-sixth (1/36) of the remaining
seventy-five percent (75%) of the Common Stock every month until the Option is
fully vested.

 

 


--------------------------------------------------------------------------------



3

 

 

1.5                    In the event of (a) the announcement of a takeover bid
for some or all of the outstanding shares of the Company, or (b) a change of
control (as defined herein) of the Company, then all Options, which have not
vested in accordance with Section 1.5 of this Agreement, shall immediately vest
and become exercisable. For the purposes of this Section 1.6, a change of
control shall have occurred when:

(a)

any person, corporation, company or other entity or combination of any such
persons, corporations, companies or other entities acquires or becomes the
beneficial owner of, directly or indirectly, whether through the acquisition of
previously issued and outstanding voting securities or of voting securities
which have not been previously issued, or any combination thereof or any other
transaction having a similar effect, greater than 50% of the voting securities
of the Company; or

(b)

greater than 50% of the issued and outstanding voting securities of the Company
become subject to a voting trust.

1.6                    The Option shall, at 5:00 p.m. (Vancouver time) on the
Expiry Date, forthwith expire and be of no further force or effect whatsoever.

1.7                    Vested Options shall terminate, to the extent not
previously exercised, upon the occurrence of the first of the following events:

(a)

Expiration. Five (5) years from the Date of Grant.

 

(b)

Termination for Cause. The date of an Optionee's termination of employment or
contractual relationship with the Company or any Related Corporation (as defined
in the Plan) for cause (as determined in the sole discretion of the Plan
Administrator, acting reasonably).

c)

Termination Due to Death or Disability. The expiration of one (1) year from the
date of the death of the Optionee, or the expiration of one (1) year from
termination of an Optionee's employment or contractual relationship by reason of
Disability (as defined in Section 5(g) of the Plan).

(d)

Termination for Any Other Reason. The expiration of three (3) months from the
date of an Optionee's termination of employment or contractual relationship with
the Company or any Related Corporation for any reason whatsoever other than
cause, death or Disability.

Each unvested Option granted pursuant hereto shall terminate immediately upon
termination of the Optionee's employment or contractual relationship with the
Company for any reason whatsoever, including Disability, unless vesting is
accelerated in accordance with Section 5.1(f) of the Plan.

1.8                    Subject to compliance with any applicable securities
laws, Options shall be exercisable, in full or in part, at any time after
vesting, until termination; provided, however, that any Optionee who is subject
to the reporting and liability provisions of Section 16 of the Securities
Exchange Act of 1934 with respect to the Common Stock shall be precluded from
selling, transferring or otherwise disposing of any Common Stock underlying an
Option during the six (6) months immediately following the grant of that Option.
If less than all of the shares included in the vested portion of any Option are
purchased, the remainder may be purchased at any subsequent time prior to the
Expiry Date. No portion of any Option for less than fifty (50) shares (as
adjusted pursuant to Section 5.1(m) of the Plan) may be exercised; provided,
that if the vested portion of any Option is less than fifty (50) shares, it may
be exercised with

 


--------------------------------------------------------------------------------



4

 

respect to all shares for which it is vested. Only whole shares may be issued
pursuant to an Option, and to the extent that an Option covers less than one (1)
share, it is unexercisable.

Each exercise of the Option shall be by means of delivery of a notice of
election to exercise (which may be in the form attached hereto as Exhibit A) to
the Secretary of the Company at its principal executive office, specifying the
number of shares of Common Stock to be purchased and accompanied by payment in
cash by certified check or cashier's check in the amount of the full exercise
price for the Common Stock to be purchased. In addition to payment in cash by
certified check or cashier's check, an Optionee or transferee of an Option may
pay for all or any portion of the aggregate exercise price by complying with one
or more of the following alternatives:

 

(a)

by delivering a properly executed exercise notice together with irrevocable
instructions to a broker promptly to sell or margin a sufficient portion of the
Common Stock and deliver directly to the Company the amount of sale or margin
loan proceeds to pay the exercise price; or

(b)

by complying with any other payment mechanism approved by the Plan Administrator
at the time of exercise.

It is a condition precedent to the issuance of shares of Common Stock that the
Optionee execute and/or deliver to the Company all documents and withholding
taxes required in accordance with Section 5.1 of the Plan.

1.9                    Nothing in this Agreement shall obligate the Optionee to
purchase any Optioned Shares except those Optioned Shares in respect of which
the Optionee shall have exercised his Option in the manner provided in this
Agreement.

1.10                  The terms of the Options are subject to the provisions of
the Plan, as the same may from time to time be amended, and any inconsistencies
between this Agreement and the Plan, as the same may be from time to time
amended, shall be governed by the provisions of the Plan, a copy of which has
been delivered to the Optionee, and which is available for inspection at the
principal offices of the Company.

2.

Acknowledgements of the Optionee

 

2.1

The Optionee acknowledges and agrees that:

 

 

(a)

none of the Options or the Optioned Shares have been registered under the 1933
Act or under any state securities or "blue sky" laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state securities laws;

 

(b)

the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

 

(c)

the Optionee has received and carefully read this Agreement and the public
information which has been filed with the Securities and Exchange Commission
(the "SEC") in compliance or intended compliance with applicable securities
legislation (collectively, the "Company Information");

 

 


--------------------------------------------------------------------------------



5

 

 

d)

the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company, and such decision is based entirely upon a
review of the Company Information (the receipt of which is hereby acknowledged);

(e)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

(f)

there is no government or other insurance covering the Securities;

 

(g)

there are risks associated with an investment in the Securities;

 

(h)

the Company has advised the Optionee that the Company is relying on an exemption
from the requirements to provide the Optionee with a prospectus and to sell the
Securities through a person registered to sell securities under the Securities
Act (British Columbia) (the "B.C. Act") and, as a consequence of acquiring the
Securities pursuant to this exemption, certain protections, rights and remedies
provided by the B.C. Act, including statutory rights of rescission or damages,
will not be available to the Optionee;

(i)

the Optionee has not acquired the Securities as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of the Securities which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of the Securities; provided, however, that the Optionee may sell or
otherwise dispose of the Securities pursuant to registration thereof under the
1933 Act and any applicable state and provincial securities laws or under an
exemption from such registration requirements;

(j)

the Optionee and the Optionee's advisor(s) (if applicable) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

(k)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee's attorney and/or advisor(s) (if applicable);

(l)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Optionee contained in this Agreement;

 

(m)

the Optionee will indemnify and hold harmless the Company and, where applicable,
its directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Optionee contained herein or in any document furnished

 

 


--------------------------------------------------------------------------------



6

 

by the Optionee to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Optionee to comply with any
covenant or agreement made by the Optionee to the Company in connection
therewith;

 

(n)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Optionee that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system; except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board service of the National
Association of Securities Dealers, Inc.;

 

(o)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Optionee's ability to resell the Securities under
the B.C. Act and Multilateral Instrument 45-102 adopted by the British Columbia
Securities Commission;

 

(p)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;

 

(q)

the statutory and regulatory basis for the exemption claimed for the offer of
the Securities, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable state and provincial securities
laws;

 

(r)

the Optionee has been advised to consult the Optionee's own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions, and it is solely responsible
(and the Company is not in any way responsible) for compliance with:

 

(i)

any applicable laws of the jurisdiction in which the Optionee is resident in
connection with the distribution of the Securities hereunder, and

 

ii)

applicable resale restrictions; and

 

 

(s)

this Agreement is not enforceable by the Optionee unless it has been accepted by
the Company.

3.

Representations, Warranties and Covenants of the Optionee

 

3.1                    The Optionee hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the closing) that:

(a)

the Optionee is an employee of the Company;

 

(b)

the Optionee has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto;

(c)

the Optionee has received and carefully read this Agreement;

 

 

 


--------------------------------------------------------------------------------



7

 

 

(d)

the Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;

(e)

the Optionee is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

(f)

the Optionee is not a U.S. Person;

 

(g)

the Optionee is resident in the jurisdiction set out on page 1 of this
Agreement;

 

(h)

the acquisition of the Securities by the Optionee as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Optionee;

(i)

the Optionee is acquiring the Securities for investment only and not with a view
to resale or distribution and, in particular, it has no intention to distribute
either directly or indirectly any of the Securities in the United States or to
U.S. Persons;

 

(j)

the Optionee is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Optionee's own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Securities;

(k)

the Optionee is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Optionee participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Securities;

(l)

the Optionee (i) has adequate net worth and means of providing for his/her/its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Securities for an indefinite period of time, and can
afford the complete loss of such investment;

(m)

the Optionee is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption "Risk Factors" appearing in the Company's various disclosure documents,
filed with the SEC;

(n)

the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company;

(o)

the Optionee understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement, and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Optionee shall promptly notify the Company;

(p)

the Optionee acknowledges that the Optionee has not acquired the Securities as a
result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S

 

 


--------------------------------------------------------------------------------



8

 

under the 1933 Act) in the United States in respect of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Securities; provided, however, that the
Optionee may sell or otherwise dispose of the Securities pursuant to
registration of the Securities pursuant to the 1933 Act and any applicable state
and provincial securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 

(q)

the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee's decision to invest in the
Securities and the Company;

 

(r)

the Optionee understands and agrees that none of the Options or the Optioned
Securities have been or will be registered under the 1933 Act, or under any
state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state securities laws;

 

(s)

it understands and agrees that the Company will refuse to register any transfer
of the Optioned Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the 1933 Act;

 

(t)

the Optionee is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 

(u)

no person has made to the Optionee any written or oral representations:

 

 

(i)

that any person will resell or repurchase any of the Securities;

 

 

(ii)

that any person will refund the purchase price of any of the Securities; or

 

 

(iii)

as to the future price or value of any of the Securities.

 

4.

Acknowledgement and Waiver

 

4.1                    The Optionee has acknowledged that the decision to
purchase the Securities was solely made on the basis of publicly available
information contained in the Company Information. The Optionee hereby waives, to
the fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Optionee might be entitled in connection
with the distribution of any of the Securities.

 

 


--------------------------------------------------------------------------------



9

 

 

5.

Legending of Subject Securities

5.1                    The Optionee hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

5.2                    The Optionee hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Agreement.

6.

Costs

6.1                    The Optionee acknowledges and agrees that all costs and
expenses incurred by the Optionee (including any fees and disbursements of any
special counsel retained by the Optionee) relating to the acquisition of the
Securities shall be borne by the Optionee.

7.

Governing Law

7.1                    This Agreement is governed by the laws of the Province of
British Columbia and the federal laws of Canada applicable therein. The Optionee
irrevocably attorns to the jurisdiction of the courts of the Province of British
Columbia.

8.

Survival

8.1                    This Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the shares underlying the
Options by the Optionee pursuant hereto.

 

 


--------------------------------------------------------------------------------



10

 

 

9.

Assignment

 

9.1

This Agreement is not transferable or assignable.

10.

Counterparts and Electronic Means

 

10.1                  This Agreement may be executed in several counterparts,
each of which will be deemed to be an original and all of which will together
constitute one and the same instrument. Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date first above written.

11.

Severability

11.1                  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.

12.

Entire Agreement

12.1                  Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement is the only agreement between the Optionee and the Company with
respect to the Options, and this Agreement and the Plan supersede all prior and
contemporaneous oral and written statements and representations and contain the
entire agreement between the parties with respect to the Options.

13.

Effectiveness

13.1                  This Agreement shall be deemed to be effective following
the delivery by the Optionee to the Company of two fully executed copies of this
Agreement.

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.

XTEN NETWORKS, INC.

By:

/s/ Mark Bruk

 

 

Mark Bruk, Chief Executive Officer

 

SIGNED, SEALED and DELIVERED by DONOVAN JONES in the presence of:

/s/ Tim Painter                                          
                        
Signature
Tim Painter                                          
                             
Print Name
14061 Trites Rd.                                                               
Address
Surrey, BC V3X 3E7                                                     

Controller                                          
                                
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Donovan Jones                                                          
DONOVAN JONES

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

TO:

Xten Networks Inc.

8th Floor, 100 West Pender Street

Vancouver, British Columbia

Canada V6B1R8

Notice of Exercise

This Notice of Election to Exercise shall constitute proper notice pursuant to
Section 5.1(h) of Xten Network, Inc.'s (the "Company") 2004 Stock Option Plan
(the "Plan") and Section 1.6 of that certain Stock Option Agreement (the
"Agreement") dated as of June 1, 2005, between the Company and the undersigned.

The undersigned hereby elects to exercise Optionee's option to
purchase____________________ shares of the common stock of the Company at a
price of $_____ per share, for aggregate consideration of $____________, on the
terms and conditions set forth in the Agreement and the Plan. Such aggregate
consideration, in the form specified in Section 1.6 of the Agreement,
accompanies this notice.

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

Registration Information:

 

Delivery Instructions:

 

 

 

Name to appear on certificates

 

Name

 

 

 

Address

 

Address

 

 

 

 

 

 

 

 

 

 

 

Telephone Number

DATED at ____________________________________, the _______ day of
_____________________, _______.

 

(Name of Optionee – Please type or print)

 

(Signature and, if applicable, Office)

 

(Address of Optionee)

 

(City, State, and Zip Code of Optionee)

 

 

(Fax Number)

 

 

 

 

 